Exhibit 10.1

 

Execution Copy 8/30/2011

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (“Standstill Agreement”) is entered into this 31st day
of August, 2011, (the “Effective Date”) by and among the Integrated Community
Oncology Network, LLC (“ICON”), Oncure Medical Corp. (“Oncure”), USCC Florida
Acquisition Corp. (“USCC”) and FROG Oncure Southside, LLC (“FROG”). 
Collectively, ICON, Oncure, USCC and FROG are referred to herein as the
“Parties” and each is individually referred to as a “Party.”

 

RECITALS

 

WHEREAS, the Parties are parties to a Management Services Agreement dated as of
March 1, 2005 (“MSA”);

 

WHEREAS, on July 8, 2011, ICON sent a letter to Oncure seeking to terminate the
MSA effective October 11, 2011;

 

WHEREAS, on August 11, 2011, ICON and Oncure participated in mediation pursuant
to Section 10.1 of the MSA, but were unable to reach a mutually agreeable
resolution;

 

WHEREAS, ICON and Oncure disagree as to whether the MSA automatically renews for
another five-year term on October 11, 2011 or whether there has been a material
change as defined in the MSA that would permit termination;

 

WHEREAS, ICON and Oncure now desire to resolve the dispute between them through
arbitration, pursuant to Section 10.1 of the MSA; and,

 

WHEREAS, the Parties wish to continue to perform under the MSA while ICON and
Oncure arbitrate their dispute concerning, among other things, whether ICON has
the right to terminate the MSA or whether the MSA automatically renews for
another five-year term.

 

NOW, THEREFORE, without admission of any contractual, tort, statutory or other
liability for any wrongdoing whatsoever by any of the Parties, and in
consideration of the

 

--------------------------------------------------------------------------------


 

foregoing and the respective covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

1.                                       Terms.  Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the MSA.

 

2.                                       Arbitration.  The Parties are in
disagreement with respect to whether ICON’s notice of non-renewal pursuant to
Section 5.1 of the MSA is effective.  The Parties have completed mediation
pursuant to Section 10.1(a) of the MSA, which was unsuccessful.  The Parties
agree to arbitrate their dispute as provided by Section 10.1 of the MSA (the
“Arbitration”).  The parties agree to the following with respect to the
Arbitration:

 

a.               The Parties agree that the Commercial Arbitration Rules and
Mediation Procedures (effective June 1, 2010) will apply to their dispute.

 

b.              ICON will submit a demand for arbitration within 30 days after
the date of this Agreement, which will request the arbitrator to declare whether
ICON has the right to terminate the MSA pursuant to Section 5.1 (and the demand
for arbitration may also include any other claims that ICON may elect to
assert).

 

c.               Within 30 days after the date that ICON serves the petition for
arbitration, Oncure will respond to the petition, and include any counterclaims
that Oncure may elect to assert.

 

d.              The Parties will attempt, in good faith, to determine a mutually
acceptable single arbitrator, consistent with Section 10.1(d) of the MSA.  If
the parties are unable to agree upon an arbitrator within 60 days after the date
of this Agreement, then AAA will appoint an arbitrator pursuant to Commercial
Arbitration Rule R-11(b), provided that the time for each party to strike the

 

2

--------------------------------------------------------------------------------


 

names of the proposed arbitrators will be reduced from 15 days to 10 business
days.

 

e.               The Parties agree that the Arbitration will commence within 90
days after the date that the arbitrator has been appointed, as provided above. 
The Parties further agree that the arbitrator will be directed to render his or
her final decision regarding the Arbitration within 30 days after the date that
the last party presents evidence in the Arbitration (the “Arbitration Award
Date”).

 

f.                 The Parties agree to exchange copies of all non-rebuttal
exhibits and witness lists pursuant to Section 10.1(h) of the MSA 30 days prior
to the commencement of the Arbitration.

 

3.                                       Full Force and Effect of MSA Pending
Arbitration.  Except as hereby specifically amended, modified, supplemented or
waived, the MSA will remain in full force and effect according to its terms at
least until the Arbitration Award Date.  More specifically, the Parties agree
that notwithstanding ICON’s July 8, 2011 termination letter, each Party will
continue to perform and discharge their respective obligations under the MSA
from the date of this Standstill Agreement until either (i) the arbitrator
issues a final award allowing ICON to terminate the MSA or (ii) the MSA
terminates by its own terms or by agreement of the Parties.

 

4.                                       Arbitration Final Award.  If the
arbitrator determines that ICON does not have the right to terminate the MSA,
then ICON’s termination notice dated July 8, 2011 will be deemed null and void
and the MSA will automatically renew for another five-year term per the terms
and conditions of the MSA.  However, if the arbitrator determines that ICON has
the right to terminate the MSA, then the MSA will be terminated and the Parties
will comply with their respective duties and obligations upon termination per
the terms and conditions of the MSA.

 

3

--------------------------------------------------------------------------------


 

5.                                       Non-Waiver of Rights, Duties or
Obligations.  The Parties hereby acknowledge and agree that the execution,
delivery and performance of this Standstill Agreement shall not, except as
expressly provided herein, in any way release, diminish, impair, reduce or
otherwise affect the Parties’ respective obligations or claims under the MSA.

 

6.                                       Further Actions.  The Parties agree to
take no steps or actions to frustrate the intent or purpose of this Standstill
Agreement or the MSA.  In addition, the Parties agree to cooperate with one
another in the fulfillment of their respective obligations under this Standstill
Agreement and the MSA.  Furthermore, the Parties agree to cause their officers,
directors, partners, managers, principals, agents, employees, members,
representatives, parents, subsidiaries, affiliates, and/or assigns to cooperate
with them in fulfilling their respective obligations under this Standstill
Agreement and the MSA.

 

7.                                       Choice of Law.  This Standstill
Agreement shall be in all respects governed by, and construed in accordance
with, the laws of the State of Florida.

 

8.                                       Injunctive Relief.  The Parties agree
that the arbitrator may enforce the provisions of this Standstill Agreement
during the course of the Arbitration.  The Parties agree that because
compensatory damages are not an adequate remedy for breach of this Standstill
Agreement, the arbitrator is empowered to award injunctive relief, including but
not limited to specific performance.

 

9.                                       Consultation With Counsel.  The Parties
acknowledge that they have each consulted with their own counsel as to all
relevant aspects of this Standstill Agreement.

 

10.                                 Counterparts.  This Standstill Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Standstill Agreement

 

4

--------------------------------------------------------------------------------


 

by facsimile or in electronic form shall be effective as the delivery of a
manually executed counterpart.

 

11.                                 Enforceability.  Should any one or more of
the provision of this Standstill Agreement be determined to be illegal or
unenforceable as to one or more of the Parties, all other provisions
nevertheless shall remain effective and binding on the Parties.

 

12.                                 Amendment and Modification.  This Standstill
Agreement may be amended or modified only by written agreement executed by the
Parties hereto.

 

13.                                 No Prejudice.  This Standstill Agreement has
been jointly prepared by the Parties hereto and the terms hereof shall not be
construed in favor of or against any Party on account of its participation in
such preparation.

 

IN WITNESS THEREOF, the Parties have executed and approved this Standstill
Agreement with all signatories authorized to sign for their respective Parties:

 

 

For and on behalf of the Integrated Community Oncology Network, LLC:

 

Signature:

/s/ John W. Wells

 

 

 

 

Name:

John W. Wells

 

 

 

 

Title:

Board Member

 

 

 

 

Date:

August 31, 2011

 

 

5

--------------------------------------------------------------------------------


 

For and on behalf of Oncure Medical Corp.

 

Signature:

/s/ L. Duane Choate

 

 

 

 

Name:

L. Duane Choate

 

 

 

 

Title:

President and CEO

 

 

 

 

Date:

August 30, 2011

 

 

 

For and on behalf of USCC Florida Acquisition Corp:

 

Signature:

/s/ L. Duane Choate

 

 

 

 

Name:

L. Duane Choate

 

 

 

 

Title:

President and CEO

 

 

 

 

Date:

August 30, 2011

 

 

 

For and on behalf of FROG Oncure Southside, LLC:

 

Signature:

/s/ L. Duane Choate

 

 

 

 

Name:

L. Duane Choate

 

 

 

 

Title:

President and CEO

 

 

 

 

Date:

August 30, 2011

 

 

6

--------------------------------------------------------------------------------